DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 6, 10, 12, 13, 16, 17, 18 and 19. 
Amended: 1, 6, 10, 12, 13 and 16-19.
Cancelled: 11, 15 and 20.
Pending: 1-10, 12-14 and 16-19. 
IDS
Applicant’s IDS(s) submitted on 08/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8-9, filed 08/13/2021, with respect to claim(s) 1-5, 13-14 and 17 have been fully considered and are persuasive.  The rejection of claim(s) 1-5, 13-14 and 17 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-10, 12-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is WANG and RODRIGUEZ.
WANG discloses methods, systems, and devices for preventing disturb of untargeted memory cells during repeated access operations of target memory cells are described for a non-volatile memory array. Multiple memory cells may be in electronic communication with a common conductive line, and each memory cell may have an electrically non-linear selection component. Following an access operation (e.g., a read or write operation) of a target memory cell, untargeted memory cells may be discharged by applying a discharge voltage to the common conductive line. The discharge voltage may, for example, have a polarity opposite to the access voltage. In other examples, a delay may be instituted between access attempts in order to discharge the untargeted memory cells.
RODRIGUEZ discloses apparatus and methods are described for a multi-level FeRAM memory device. Using write and read circuits associated with the memory device, multiple data states may be written to and read from the ferroelectric memory device which are associated with a single polarization direction, thereby allowing for a single cell to contain more than one bit of data.
 
Re: Independent Claim 6 (and dependent claim(s) 7-9), there is no teaching or suggestion in the prior art of record to provide:
 applying a fourth voltage to the memory cell after applying the third read voltage, wherein a magnitude of the third voltage is less than a magnitude of the first voltage and a magnitude of the second voltage, and wherein a magnitude of the fourth voltage is less than the magnitude of the third voltage.

Re: Independent Claim 10, there is no teaching or suggestion in the prior art of record to provide:
wherein applying the second voltage refreshes the memory cell.

Re: Independent Claim 12, there is no teaching or suggestion in the prior art of record to provide:
wherein the first polarity of the first voltage comprises a negative polarity and the second polarity of the second voltage comprises a positive polarity.

Re: Independent Claim 13 (and dependent claim 14), there is no teaching or suggestion in the prior art of record to provide:
apply a third voltage to the memory cell after applying the second voltage, wherein a magnitude of the third voltage is less than a magnitude of the second voltage; and apply a fourth voltage to the memory cell after applying the third voltage, wherein the third voltage and the fourth voltage have a same polarity and are associated with a refresh operation of the memory cell, and wherein a magnitude of the fourth voltage is less than the magnitude of the third voltage.

Re: Independent Claim 16, there is no teaching or suggestion in the prior art of record to provide:
wherein applying the second voltage is associated with a refresh operation of the memory cell.

Re: Independent Claim 17, there is no teaching or suggestion in the prior art of record to provide:
wherein applying the second read pulse is associated with a refresh operation of the memory cell.

Re: Independent Claim 18, there is no teaching or suggestion in the prior art of record to provide:
apply a write pulse to the memory cell, wherein the memory controller is operable to apply the first read pulse based at least in part on applying the write pulse.

Re: Independent Claim 19, there is no teaching or suggestion in the prior art of record to provide:
 refresh the memory cell after applying the second read pulse by applying a third read pulse to the memory cell and applying a fourth read pulse to the memory cell after applying the third read pulse, wherein a magnitude of the third read pulse and a magnitude of the fourth read pulse is less than a magnitude of the second read pulse.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov